DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 8/26/2022 have been entered.
2. Claims 32-41, 43, 48 and 51 have been amended.
3. Claim 45 has been cancelled and its limitation regarding GRAS has been incorporated into claim 32.
4. The objection to the claims over bolding of terms is withdrawn in view of Applicants amendments to the claims.
5. The rejection of claims 32-41 and 43 under 112b regarding the term “approved” has been withdrawn in view of Applicants amendments to the claims.
6. The rejection of claims 32-41 under 112b regarding the term “currently” has been withdrawn in view of Applicants amendments to the claims.
7. The rejection of claims 48 and 51 under 112b for reciting “Table 14” is withdrawn in view of Applicant reciting the contents of Table 14. Further, the rejection of claim 52 under 112b is withdrawn in view of Applicants arguments that no table is recited.
8. The rejection of claims 32-44 and 46-52 under 112b, first paragraph, written desc., is withdrawn in view of Applicants amendment to remove the claim language “approved” and “not approved”.
9. Claims 32-44 and 46-52 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-44 and 46-52 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
When the claims are analyzed in light of the specification, the instant invention encompasses replacing one or more non-GRAS ingredient with an ingredient that is GRAS.
Regarding function, the claims recite that the claimed ingredient will be either currently GRAS or non-GRAS. However, the specification provides no description of ingredients which are GRAS or non-GRAS, that would indicate possession at the time of filing of a genus of ingredients that are GRAS or non-GRAS as embraced by the claimed method. 
Regarding the breadth of GRAS and non-GRAS ingredients the specification teaches on pg. 13 at parag. 78 (emphasis added):
“In some embodiments the cell culture media comprises ingredients that are GRAS certified ingredients, Non-GRAS certified ingredients, or mixtures thereof. In certain embodiments the cell culture media comprises only GRAS certified ingredients. As the list of GRAS substances is updated by the FDA, the GRAS certified ingredients that may be used in the formulation of the cell culture medium may be modified. In some embodiments the cell culture media comprise ingredients with a currently unknown GRAS status. It is contemplated the media provided herein may comprise an ingredient that may currently have an unknown GRAS status or a Non-GRAS status, but in the future may be GRAS certified.”
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their structure. In the instant case, the specification teaches that ingredients such as poloxamer, cobalt chloride and sodium molybdate are non-GRAS ingredients. However, a search of the art teaches that poloxamer is approved for use in food and would be considered GRAS (see Russo et al., 2019, Pharmaceuticals, Vol. 11, pgs. 1-17) and sodium molybdate is approved for use in food and would be considered GRAS (see ECHEMI.com, March 2022, attached with action). 
Thus the issue of written description with the claimed invention is that Applicant is not in possession of ingredients which are non-GRAS, since these ingredients are, as taught in the art, GRAS. 
The specification teaches no structural analysis or common nexus between GRAS and Non-GRAS ingredients. The specification does teach a list of ingredients in Tables 1, 14 and 16 of various food ingredients which can be added to food, however these ingredients encompass amino acids, surfactants, antioxidants, metals, vitamins, peptides and growth factors which have no common core structure.
As of the filing date, there was no known or disclosed correlation between ingredients which are GRAS and Non-GRAS.
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the described ingredients which the specification teaches as Non-GRAS, are in fact GRAS as taught above. The specification does not teach any other identifying characteristics such as domains relating to function/activity or any other related structures that would guide the artisan to contemplate other ingredients that are GRAS and Non-GRAS.
The skilled artisan could not rely upon the disclosure in the specification such that the specification would sufficiently describe that Applicant was in possession of the genus of ingredients which are GRAS and Non-GRAS at the time of filing. 
Applicants' attention is directed to the decision in Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, which clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides, and therefore conception is not achieve regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998).
In conclusion, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that applicant is in possession of the genus of ingredients which are GRAS or non-GRAS thereof as embraced by the claims.  
Response to Arguments
Applicant’s arguments have been fully considered but are not found persuasive. Applicants argue that parag. 0078 and Examples 1 and 2 demonstrate that Applicant was in possession of the newly limitations of GRAS and Non-GRAS ingredients and that the claimed method was reduced to practice using GRAS and Non-GRAS ingredients, however these arguments are not found persuasive. 
Specifically, as set forth in the rejection of record the specification teaches that an ingredient may be certified as GRAS or Non-GRAS “at a future date” and thus encompasses any ingredient yet to be discovered or manufactured. While the claims recite an art recognized term, GRAS and Non-GRAS, as set forth in the rejection of record, the lists that comprise GRAS and Non-GRAS ingredients is continuously updated by the FDA and something that is safe today may be declared unsafe at a future date. Thus, at the time of filing , the specification does not teach which version of GRAS and Non-GRAS ingredients are to be used by the claimed method.
While the specification used the art known terms, GRAS and Non-GRAS and listed some ingredients would be considered GRAS and Non-GRAS, in the absence of a definition for the terms GRAS and Non-GRAS, it is not clear if list provided Tables 1, 14 and 16 are an exhaustive list of the terms GRAS and Non-GRAS and it is further not clear if an artisan should follow the list provided by the FDA or the list in the specification. 
Regarding Applicants arguments with respect to cobalt chloride and the amendment to claim 32 with respect to “for human consumption”, cobalt chloride is removed from the rejection of record as an example of a Non-GRAS ingredient.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-44 and 46-52 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 39-41 are unclear. Claims 31 and 39-41 each recite the term “ADI value”, however it is not clear what the metes and bounds are of the ADI value since the ADI for an ingredient can be temporary or change over time. Specifically, the International Programme on Chemical Safety (2009, IPCS, Environmental Health Criteria 240, Chapter 5) teaches that the ADI value is a value that is not fixed for any ingredient. For example, IPCS teaches:
(1) “For substances intentionally added to food, such as food additives, and for residues of pesticides and veterinary drugs in food, the health based guidance value is termed the ADI. JECFA and JMPR determine ADIs based on all the known facts at the time of the evaluation.” (pg. 5-20 parag. 1),
(2) the ADI value can be calculated by two different methods, NOAEL-derived and BMD-derived (Table 5.4),
(3) can have no value at all at taught on parag. 1 lines 1-5 on pg. 5-34:
“There are occasions when JECFA considers the setting of an ADI in numerical terms not to be appropriate. This situation arises when the estimated consumption of the additive is expected to be well below any numerical value that would ordinarily be assigned to it. Under
such circumstances, JECFA uses the term ADI “not specified”.
	(4) that the ADI can be temporary or be revised as taught in parag. 2 on pg. 5-34 bridging lines 1-2 on pg. 5-35:
	“JECFA has encountered several situations in which either the body of available data on a new additive had some limitations or the safety of a food additive for which the Committee had previously assigned an ADI was brought into question by new data. When the Committee feels confident that the use of the substance is safe over the relatively short period of time required to generate and evaluate further safety data, but is not confident that its use is safe over a lifetime,
it often establishes a “temporary” ADI, pending the submission of appropriate data to resolve the safety issue on a timetable established by JECFA. When establishing a temporary (numerical) ADI, the Committee always uses a higher than usual safety factor, usually increasing it by a factor of 2. The additional biochemical or toxicological data required for the establishment of an ADI are clearly stated, and a review of these new data is conducted before expiry of the provisional period.” and on pg. 5-47 parag. 1:
“If, during the derivation of an ARfD, it becomes apparent that a previously derived ADI is higher than the ARfD, the ADI should be reconsidered. Such a situation can occur for a number of reasons (e.g. the availability of additional studies, or compounds producing more severe effects when given by gavage than when administered in the diet) (FAO/WHO, 2001b). Even when there is no obvious basis to revise the ADI, it is recommended that the lower of the ARfD and the ADI be used as the ADI.”
Thus, as taught in by the IPCS the ADI value is not a fixed value that is permanent, but rather a value that is open to revision and change over time as well as being just a temporary value. Accordingly, the metes and bounds of the ADI value for the recited ingredients are unclear with respect to the claimed method for formulating a nutrient medium.
Response to Arguments
Applicants arguments have been fully considered but are not found persuasive. While the specification teaches how to calculate the ADI in para. 86, this does not overcome the rejection of record. Specifically, the ADI used in the claims is required for formulating one or more non-GRAS certified ingredients and the rejection of record teaches that ADI can be calculated by different means and is not fixed since the ADI can be temporary. The definition for calculating the ADI as set forth in the specification does not limit the recited ADI value to only that method of calculation, but one means of calculating ADI and as set forth in the rejection of record, the ADI value can be different based upon the means of calculating it. Thus the term ADI value remains unclear since its metes and bounds are not known.

The term “currently” in claim 32 (line 11) is a relative term which renders the claim indefinite. The term “currently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Specifically, the claim recites the phrase “currently not approved”, however this term and thus the limitation “currently not approved” is a relative limitation, since it is not clear when “currently” occurs. This could be at the time of filing, the time of examination, the time of allowance or 10-years in the future since “currently” can occur any time point of time during examination or the lifetime of a patent. There is no teaching or definition in the specification to ascertain when an ingredient is “currently” not approved.


Claim 33 is indefinite since claim 33 recites “Table 1”, however the limitations of the said table should be recited in the claims. Specifically, MPEP § 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant' s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Response to Arguments
While Applicant has amended the claims to remove the recitation of Table 14, the recitation of Table 1 is still recited and thus remains rejected.

Claim 35 is indefinite since claim 35 recites “Table 16”, however the limitations of the said table should be recited in the claims. Specifically, MPEP § 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant' s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Response to Arguments
While Applicant has amended the claims to remove the recitation of Table 14, the recitation of Table 16 is still recited and thus remains rejected.


Claim 38 is indefinite since claim 38 recites “Table 16”, however the limitations of the said table should be recited in the claims. Specifically, MPEP § 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant' s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Response to Arguments
While Applicant has amended the claims to remove the recitation of Table 14, the recitation of Table 16 is still recited and thus remains rejected.


Claim 41 is indefinite since claim 41 recites “Table 16”, however the limitations of the said table should be recited in the claims. Specifically, MPEP § 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant' s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Response to Arguments
While Applicant has amended the claims to remove the recitation of Table 14, the recitation of Table 16 is still recited and thus remains rejected.

Conclusion
No claims are allowed. The claims are free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

David A. Montanari
AU 1632

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635